              Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       LUIS MONTENEGRO,                                           Case No. 1:18-cv-01647-DAD-EPG-HC

11                        Petitioner,                               FINDINGS AND RECOMMENDATION
                                                                    RECOMMENDING DENIAL OF PETITION
12               v.                                                 FOR WRIT OF HABEAS CORPUS

13       DEBBIE ASUNCION,

14                        Respondent.

15

16              Petitioner Luis Montenegro is a state prisoner, represented by counsel, proceeding with a

17 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. In the petition, Petitioner asserts

18 that he was denied his Sixth and Fourteenth Amendment rights when the trial court admitted

19 testimonial hearsay by the gang expert. For the reasons discussed herein, the undersigned
20 recommends denial of the petition for writ of habeas corpus.

21                                                             I.
22                                                   BACKGROUND
23              On November 26, 2014, Petitioner was convicted by a jury in the Kern County Superior

24 Court of attempted possession of a controlled substance (lesser-included offense of count 1),

25 participation in a street gang (count 3), possession of methamphetamine for sale (count 4), and

26 resisting arrest (count 10). The jury found true the special allegation that count 4 was committed
                                                                                                1
27 at the direction of, for the benefit of, or in association with a criminal street gang. (2 CT 542–

28   1
         “CT” refers to the Clerk’s Transcript on Appeal lodged by Respondent on April 4, 2019. (ECF No. 15).


                                                               1
           Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 2 of 21


 1 50). On February 29, 2015, Petitioner was sentenced to an aggregate imprisonment term of

 2 twenty-three years. (3 CT 666). On June 27, 2017, the California Court of Appeal, Fifth

 3 Appellate District affirmed the judgment. People v. Montenegro, No. F070781, 2017 WL

 4 2778471 (Cal. Ct. App. June 27, 2017). On August 30, 2017, the California Supreme Court

 5 denied the petition for review. (LDs2 21, 22).

 6           On November 28, 2018, Petitioner commenced the instant proceedings by filing a federal

 7 habeas petition. (ECF No. 1). Respondent filed an answer, and Petitioner filed a traverse. (ECF

 8 Nos. 14, 22).

 9                                                           II.
10                                           STATEMENT OF FACTS3
11           The Prosecution Case
12           Count 1
13           The prosecution evidence established that on February 1, 2014, at approximately
             7:00 p.m., Bakersfield Police Officer Lerry Esparza saw a Toyota 4Runner driven
14           by Jose Antonio Toy, with Montenegro as a passenger, cut off another vehicle as
             it drove out of a parking lot. Esparza radioed Officer Chad Garrett, who then
15           pulled in behind the Toyota and activated his emergency lights to effect a traffic
             stop. As the Toyota made an abrupt, sharp turn, Garrett saw Montenegro throw a
16           plastic bag out the window. After traveling approximately 100 feet, the Toyota
             began slowing down.
17
             During an ensuing traffic stop, Officers Esparza, Frank McIntyre, and Andrew
18           Ferguson searched the Toyota and found several small Ziploc baggies that are
             commonly used to package narcotics. Esparza searched Toy and found a cellular
19           phone with text messages that appeared to relate to drug dealing. He also searched
             Montenegro and found $350 in currency in small denominations. McIntyre
20           searched the area along the route the Toyota had traveled prior to stopping. In the
             front yard of a residence, McIntyre found a clear plastic baggie with two other
21           baggies inside that contained a total of 83.93 grams of methamphetamine.
22           Counts 3, 4, and 10
23           On February 20, 2014, in the afternoon, officers from a special drug task force
             conducted a search of some rooms at the El Morocco Motel in Bakersfield,
24           including the manager’s apartment. Fifteen to 20 minutes into the search, a
             vehicle pulled up to the manager’s apartment and a man got out of the vehicle and
25           asked for “Angel.” Kern County Sheriff’s Deputy Joshua Nicholson, who was in
             the apartment, replied, “Yeah, come on in.” Montenegro walked into the
26
27   2
      “LD” refers to the documents lodged by Respondent on April 4, 2019. (ECF No. 15).
     3
      The Court relies on the California Court of Appeal’s June 27, 2017 opinion for this summary of the facts of the
28   crime. See Vasquez v. Kirkland, 572 F.3d 1029, 1031 n.1 (9th Cir. 2009).


                                                              2
     Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 3 of 21


 1    apartment, followed by Jose Concepcion Lopez and Jose Velez. Nicholson
      walked out from behind a wall and said “Kern County Sheriff’s Department.”
 2    Montenegro began reaching for his pocket and backpedaling toward the door. As
      Nicholson struggled with Montenegro and wrestled him to the ground,
 3    Montenegro discarded a plastic baggie containing 4.82 grams of
      methamphetamine. Lopez and Velez fled but were soon arrested.
 4
      Shafter Police Officer Joseph Hayes testified that after arresting Montenegro, he
 5    asked him if he was a gang member. Montenegro replied he was a Sureño.

 6    Daniel Garduno’s Testimony

 7    Daniel Garduno testified under a grant of use immunity that he became a member
      of the Varrio Bakers gang in 1994 when he was 13 years old. He was also an
 8    associate of the Mexican Mafia when he was in prison. Garduno left the gang in
      2008 because, after he developed cancer that year, the gang did not assist him
 9    financially.

10    Garduno testified that a gang member could participate in a variety of activities
      for the gang, including robbery, burglary, or the sales of drugs or firearms.
11    Garduno began committing thefts and burglaries for the gang, moved on to
      robberies, and then sold drugs. Gang members would give the proceeds from drug
12    sales to Isaac Martinez, the leader of Varrio Bakers at the time. Martinez would
      then give some money back to the gang member who sold the drugs, and
13    distribute some to other gang members to “keep the drugs going,” as well as to the
      Mexican Mafia in prison.
14
      Garduno also testified that to get Varrio Bakers gang tattoos, a gang member had
15    to earn them, which required the member to do something for the gang that was
      witnessed by other “people.” Garduno had tattoos of a “V” and “B” on his face
16    that he earned in prison by stabbing another inmate three times, an assignment for
      which he volunteered.
17
      Garduno knew Montenegro because they knew the same people; Garduno was
18    friends with Montenegro’s relatives and he would see Montenegro on the street
      from time to time. When Garduno last saw Montenegro in 2012, he believed
19    Montenegro still had “juice” with the Varrio Bakers gang, i.e., influence within
      the gang.
20
      Officer Shaff’s Background Gang Testimony
21
      Bakersfield Police Officer Shane Shaff testified as a gang expert that the letters
22    “VB” stood for Varrio Bakers and the letters “VBTVS” stood for Varrio Bakers
      Traviesos, that they were the most common symbols for the Varrio Bakers gang,
23    and that the gang’s major rivals were the Okie Bakers and the Colonia Bakers
      criminal street gangs. Shaff further testified that Varrio Bakers has three or more
24    members, that gang members are expected to “work” for the gang committing
      crimes, and that the gang’s primary activities were weapons possession, assaults,
25    stabbings, kidnapping, intimidating witnesses, auto theft, narcotics sales, assaults
      with a deadly weapon, and homicides. According to Shaff, Varrio Bakers fell
26    under the umbrella of the Sureños or Southerners, and the gang aligned itself with
      the Mexican Mafia, which is a prison gang that controls the Southern Hispanic
27    gangs. The Mexican Mafia also set the rules for Sureño gang members in prison,
      including prison “hits” and narcotics sales. Gang members from different
28    Southern Hispanic gangs will become associates of the Mexican Mafia while in


                                               3
     Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 4 of 21


 1    prison, and they will be the go-between with the Southern Hispanic street gangs,
      collecting taxes and money for narcotics sales, and setting the rules on the street.
 2    While in prison, Southern Hispanic gangs like the Okie Bakers and Colonia
      Bakers will get along with Varrio Bakers, but outside of prison there may be
 3    rivalries. Shaff also testified that Norteños are the primary rivals of Sureños.

 4    Shaff testified regarding several predicate offenses, including one that occurred
      on August 7, 2007. On that date, Shaff and another officer conducted a traffic stop
 5    of Andrew Perez, who admitted being a member of the Varrio Bakers gang.
      During a search of Perez, the officers found a loaded firearm and a usable amount
 6    of methamphetamine. Perez was subsequently convicted of possession of
      narcotics while armed and a gang enhancement. Based on his review of the
 7    predicate offenses, Shaff opined that the Varrio Bakers gang and the Sureño gang
      were street gangs that engaged in an ongoing pattern of criminal activity.
 8
      Shaff also testified that the possession for sale offense that occurred on February
 9    20, 2014, benefited the Varrio Bakers and Sureños gangs because monies from
      the sales of narcotics benefit the gang by allowing the gang to purchase “regular
10    items” as well as firearms, vehicles, and other items of that nature. The money
      also benefitted the gang by being distributed to gang members, including
11    members in custody and members who wielded more influence in the gang.

12    The Testimony of Officers Who Contacted Montenegro

13    Bakersfield Police Officer Jeff Martin testified that on January 23, 2010, during a
      consensual encounter with Montenegro at the Western Nights Motel, he asked
14    Montenegro if he was still an active member of the Varrio Bakers gang.
      Montenegro responded that he was.
15
      Bakersfield Police Sergeant Brent Stratton testified that on February 16, 2010, he
16    contacted Montenegro at the Night’s Rest Motel. When Stratton asked
      Montenegro about his gang activities, Montenegro stated he was still a member of
17    the Varrio Bakers gang.

18    Bakersfield Police Sergeant Ryan Kroeker testified that in April 2010, he
      contacted Montenegro in front of a residence. Montenegro was wearing a hat that
19    had the letter “V” on it. Montenegro also had the letter “V” tattooed on one
      shoulder and the letter “B” tattooed on the other. Montenegro admitted to Kroeker
20    that the “V” on the hat and the tattooed letters stood for Varrio Bakers and that he
      was a member of that gang.
21
      Officer Shaff’s Testimony Regarding Montenegro
22
      Officer Shaff testified regarding Montenegro’s gang membership based on his
23    review of a gang registration form, a combined total of 17 police reports and field
      interviews, and information on a booking form that was elicited during cross-
24    examination. Shaff, however, was involved in only the following incidents that
      were documented in police reports. On April 28, 2010, Montenegro, his uncle,
25    James Roybal, and Sam Mohammed were arrested on weapons and gang charges
      following a pursuit. Shaff interviewed Roybal and Montenegro. Roybal told Shaff
26    that he was no longer an active member of the Varrio Bakers gang but that he was
      still a Sureño when incarcerated. He also stated that Montenegro was a member of
27    the Varrio Bakers gang. Roybal was wearing a baseball cap with the letter “V”
      written on it. Montenegro told Shaff he grew up in the Varrio Bakers gang and
28    that his moniker was “Playboy,” but that he was no longer active in the gang.


                                                4
           Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 5 of 21


 1           Nevertheless, he admitted that his tattoos of the letters “V” and “B” stood for
             Varrio Bakers and that he was still in “the mix” and still “hung out.” . . .
 2           Montenegro also stated that Mohammed was not a member of Varrio Bakers and
             that Montenegro would know if someone was in the gang.
 3
             On May 19, 2010, Shaff and another officer contacted Montenegro, Andrew
 4           Bustamante and Antonio Hernandez. All three men were arrested for narcotics
             sales, and Montenegro and another man were arrested on gang charges.
 5           Bustamante told Shaff he was a member of the Southside Bakers criminal street
             gang, that his moniker was “Joker,” and that his subset of the gang was Southgate.
 6           Montenegro told Shaff he was a nonactive member of Varrio Bakers but still hung
             out with other gang members.
 7
             During cross-examination, Shaff testified regarding the contents of a booking
 8           form that was filled out on February 20, 2014, while Montenegro was being
             booked into jail. In response to questions on the form, Montenegro stated that he
 9           belonged to or associated with the “Bakers” gang and that he should be kept away
             from North[erners].
10
             Shaff also testified from personal knowledge that Montenegro had the following
11           tattoos: a “V” on his right shoulder, a “B” on his left shoulder, “SUR” on the
             fingers of his right hand, “XIII” on the fingers of his left hand, and “Varrio BKS”
12           and “Kern County” on the back of his head.

13           Additionally, the prosecution, without objection, introduced a certified gang
             registration form from January 2014, for Montenegro. Shaff testified that the form
14           contained Montenegro’s name and his monikers, “Louie” or “Playboy,”
             handwritten on it. It also had “Varrio Bakers” handwritten under the word
15           “gang.”4

16           Based on his review of the offense reports, the street checks, his contacts with
             Montenegro, the gang registration form, and Officer Hayes’s contact with
17           Montenegro on February 20, 2014, Shaff opined that Montenegro was an active
             participant in the Varrio Bakers criminal street gang on February 1 through 20,
18           2014.

19           Officer Shaff’s Testimony Regarding Jose Lopez

20           Officer Shaff testified he knew Lopez was a Varrio Bakers gang member from
             having done a workup on him, testifying as a gang expert against him, viewing his
21           gang tattoos, contacts with Lopez, and being on the street when Lopez admitted
             being a member of the gang. Shaff also testified that based on his involvement in
22           an incident that occurred on May 1, 2010, Lopez was convicted of convicted of
             [sic] possession for sale of methamphetamine and active participation in a gang
23           and ordered to register as gang members.

24           Shaff reviewed a total of 17 police reports and field interviews involving Lopez
             and testified to seven of these contacts, including one on August 6, 2007, in which
25           he was personally involved. On that date, Shaff contacted Lopez while he was

26   4
       Adriana Barba testified that she worked for the Bakersfield Police Department as a registration coordinator and
     that she assisted Montenegro in filling out the gang registration form. After asking Montenegro what gang he had
27   been affiliated with, she wrote “Varrio Bakers” on Montenegro’s gang registration form, under the word, “gang.”
     Barba went over the form with Montenegro, confirming the information was correct, and he signed it next to the
28   date.


                                                              5
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 6 of 21


 1          with George Mendoza, a parolee whose parole terms included a no gang contact
            clause. Lopez provided a false name, but once Shaff determined his real name,
 2          Lopez admitted having been an active member of the Varrio Bakers gang since he
            was “jumped” into the gang at age 15. Lopez had tattoos of the letters “VB,”
 3          which he said stood for Varrio Bakers, and the letters “KC,” which he said stood
            for Kern County. The tattoos were “scarred over” because they had been recently
 4          redone while Lopez was in prison.

 5          Based on his review of the police reports, the contact noted above, Lopez’s
            contacts and commission of offenses with other gang members, and his
 6          involvement in the February 20, 2014, incident, Shaff opined that Lopez was an
            active participant in the Varrio Bakers Criminal street gang on that date.
 7
            The Defense
 8
            Montenegro testified that he had not gotten any tattoos in 17 years. He first
 9          considered himself a Varrio Bakers gang member when he was 13 years old. As a
            Varrio Bakers gang member, he was also a Sureño gang member, because the
10          Sureño gang is an umbrella gang and if you are a Varrio Bakers gang member,
            you are also a Sureño gang member. When Montenegro was 18 or 19 years old,
11          he began using drugs and eventually he began drifting away from the gang. His
            addiction got worse in 2006 when his mother died. Although he could not give a
12          specific date when he was no longer an active gang member, 2007 was the year he
            got out of the gang.
13
            According to Montenegro, the Varrio Bakers gang did not expect its members to
14          make money for the gang and he never sold drugs for the gang.

15          Montenegro testified that during the February 1, 2014, traffic stop, Toy threw the
            drugs out of the car. He also testified [sic] that the methamphetamine he discarded
16          on February 20, 2014, was for his personal use.

17 Montenegro, 2017 WL 2778471, at *1–5 (footnote in original).

18                                                  III.

19                                     STANDARD OF REVIEW

20          Relief by way of a petition for writ of habeas corpus extends to a person in custody

21 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

22 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

23 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

24 by the United States Constitution. The challenged convictions arise out of the Kern County

25 Superior Court, which is located within the Eastern District of California. 28 U.S.C. § 2254(a);

26 28 U.S.C. § 2241(d).
27          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

28 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its


                                                     6
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 7 of 21


 1 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th

 2 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

 3 therefore governed by its provisions.

 4          Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

 5 unless a petitioner can show that the state court’s adjudication of his claim:

 6                  (1) resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
 7                  determined by the Supreme Court of the United States; or
 8                  (2) resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in the
 9                  State court proceeding.
10 28 U.S.C. § 2254(d); Davis v. Ayala, 576 U.S. 257, 135 S. Ct. 2187, 2198 (2015); Harrington v.

11 Richter, 562 U.S. 86, 97–98 (2011); Williams, 529 U.S. at 413. Thus, if a petitioner’s claim has

12 been “adjudicated on the merits” in state court, “AEDPA’s highly deferential standards” apply.

13 Ayala, 135 S. Ct. at 2198. However, if the state court did not reach the merits of the claim, the

14 claim is reviewed de novo. Cone v. Bell, 556 U.S. 449, 472 (2009).

15          In ascertaining what is “clearly established Federal law,” this Court must look to the

16 “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the

17 relevant state-court decision.” Williams, 529 U.S. at 412. In addition, the Supreme Court

18 decision must “‘squarely address[] the issue in th[e] case’ or establish a legal principle that

19 ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in . . . recent
20 decisions”; otherwise, there is no clearly established Federal law for purposes of review under

21 AEDPA and the Court must defer to the state court’s decision. Moses v. Payne, 555 F.3d 742,

22 754 (9th Cir. 2008) (alterations in original) (quoting Wright v. Van Patten, 552 U.S. 120, 125,

23 123 (2008)).

24          If the Court determines there is clearly established Federal law governing the issue, the

25 Court then must consider whether the state court’s decision was “contrary to, or involved an

26 unreasonable application of, [the] clearly established Federal law.” 28 U.S.C. § 2254(d)(1). A
27 state court decision is “contrary to” clearly established Supreme Court precedent if it “arrives at

28 a conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state


                                                      7
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 8 of 21


 1 court decides a case differently than [the Supreme Court] has on a set of materially

 2 indistinguishable facts.” Williams, 529 U.S. at 413. A state court decision involves “an

 3 unreasonable application of[] clearly established Federal law” if “there is no possibility

 4 fairminded jurists could disagree that the state court’s decision conflicts with [the Supreme

 5 Court’s] precedents.” Richter, 562 U.S. at 102. That is, a petitioner “must show that the state

 6 court’s ruling on the claim being presented in federal court was so lacking in justification that

 7 there was an error well understood and comprehended in existing law beyond any possibility for

 8 fairminded disagreement.” Id. at 103.

 9          If the Court determines that the state court decision was “contrary to, or involved an

10 unreasonable application of, clearly established Federal law,” and the error is not structural,

11 habeas relief is nonetheless unavailable unless it is established that the error “had substantial and

12 injurious effect or influence” on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)

13 (internal quotation mark omitted) (quoting Kotteakos v. United States, 328 U.S. 750, 776

14 (1946)).

15          AEDPA requires considerable deference to the state courts. Generally, federal courts

16 “look through” unexplained decisions and review “the last related state-court decision that does

17 provide a relevant rationale,” employing a rebuttable presumption “that the unexplained decision

18 adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). This presumption

19 may be rebutted “by showing that the unexplained affirmance relied or most likely did rely on
20 different grounds than the lower state court’s decision, such as alternative grounds for affirmance

21 that were briefed or argued to the state supreme court or obvious in the record it reviewed.” Id.

22          “When a federal claim has been presented to a state court[,] the state court has denied

23 relief,” and there is no reasoned lower-court opinion to look through to, “it may be presumed that

24 the state court adjudicated the claim on the merits in the absence of any indication or state-law

25 procedural principles to the contrary.” Richter, 562 U.S. at 99. Where the state court reaches a

26 decision on the merits and there is no reasoned lower-court opinion, a federal court
27 independently reviews the record to determine whether habeas corpus relief is available under

28 § 2254(d). Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013). “Independent review of the


                                                      8
              Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 9 of 21


 1 record is not de novo review of the constitutional issue, but rather, the only method by which we

 2 can determine whether a silent state court decision is objectively unreasonable.” Himes v.

 3 Thompson, 336 F.3d 848, 853 (9th Cir. 2003). The federal court must review the state court

 4 record and “must determine what arguments or theories . . . could have supported, the state

 5 court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that

 6 those arguments or theories are inconsistent with the holding in a prior decision of [the Supreme]

 7 Court.” Richter, 562 U.S. at 102.

 8                                                            IV.

 9                                                     DISCUSSION

10              Petitioner asserts that he was denied his Fourteenth Amendment right to due process and

11 his Sixth Amendment right to confrontation when the trial court admitted testimonial hearsay by

12 the gang expert. (ECF No. 1 at 9, 12–14).5 Respondent argues that the state court reasonably

13 rejected Petitioner’s claim and a fairminded jurist could agree with the state court’s finding that

14 any error in admitting the expert’s testimony was harmless. (ECF No. 14 at 14–20).

15              This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

16 District, which denied the claim in a reasoned decision. The claim was also raised in the petition

17 for review, which the California Supreme Court summarily denied. (LDs 21, 22). As federal

18 courts “look through” summary denials and review “the last related state-court decision that does

19 provide a relevant rationale,” Wilson, 138 S. Ct. at 1192, this Court will examine the decision of
20 the California Court of Appeal, Fifth Appellate District.

21              In denying the claim, the California Court of Appeal stated:

22              Introduction
23              Montenegro relies on Sanchez to contend Shaff’s testimony regarding the
                information contained in the police reports, the field interviews, Montenegro’s
24              gang registration form, and Montenegro’s booking interview was inadmissible
                testimonial hearsay. He further contends Shaff relied, in large part, on this hearsay
25              to conclude Montenegro was an active member of the Varrio Bakers gang and
                that he committed the possession for sale offense for the benefit of that gang.
26              Thus, according to Montenegro, the court prejudicially erred when it allowed the
                prosecutor to prove the gang offense and gang enhancement with testimonial
27

28   5
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               9
     Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 10 of 21


 1    hearsay that was introduced through Shaff’s testimony. Respondent contends
      Montenegro forfeited this contention by his failure to object and that, in any case,
 2    the introduction of testimonial hearsay did not prejudice Montenegro.

 3    In the interest of judicial economy, we will forgo any discussion of forfeiture or
      ineffective assistance of counsel (which Montenegro alleges in the alternative),
 4    and dispose of Montenegro’s claim based on the absence of prejudice.

 5    Legal Principles

 6    As used in section 186.22, a “criminal street gang” refers to “any ongoing
      organization, association, or group of three or more persons, whether formal or
 7    informal, having as one of its primary activities the commission of one or more of
      the criminal acts enumerated [in subdivision (e) of the statute], having a common
 8    name or common identifying sign or symbol, and whose members individually or
      collectively engage in or have engaged in a pattern of criminal gang activity.” (§
 9    186.22, subd. (f).) The crimes listed in section 186.22, subdivision (e) include the
      commission or attempted commission of the “sale, possession for sale,
10    transportation, manufacture, offer for sale, or offer to manufacture controlled
      substances.” (§ 186.22, subd. (e)(4); People v. Loeun (1997) 17 Cal.4th 1, 8.) To
11    establish the requisite “pattern of criminal gang activity,” a prosecutor may “rely
      on evidence of the defendant’s commission of the charged offense and the
12    contemporaneous commission of a second predicate offense by a fellow gang
      member.” (People v. Loeun, supra, at p. 10.) The commission of two acts
13    violating the same penal provision (e.g., two murders) will satisfy the statutory
      requirement of “two or more” predicate offenses if the crimes are shown to have
14    been committed by two or more persons. (Id. at fn. 4.)

15    Section 186.22 proscribes the substantive offense of active participation in a
      criminal street gang, as set forth in subdivision (a) (hereafter section 186.22(a) ),
16    and also includes enhancement provisions, which are found in subdivision (b)
      (hereafter section 186.22(b) ). (People v. Elizalde (2015) 61 Cal.4th 523, 538–539
17    (Elizalde).) “The elements of the gang participation offense in section 186.22(a)
      are: First, active participation in a criminal street gang, in the sense of
18    participation that is more than nominal or passive; second, knowledge that the
      gang’s members engage in or have engaged in a pattern of criminal gang activity;
19    and third, the willful promotion, furtherance, or assistance in any felonious
      criminal conduct by members of that gang.” (People v. Rodriguez (2012) 55
20    Cal.4th 1125, 1130 (Rodriguez).) Active participation can be proven by evidence
      of gang tattoos, self-admission of gang membership, contacts with a criminal
21    street gang and/or its members, gang-related contacts with police, the display of
      gang colors, and being in the company of a known gang member while
22    committing a charged offense. (People v. Castenada (2000) 23 Cal.4th 743, 752–
      753; People v. Williams (2009) 170 Cal.App.4th 587, 626; People v. Garcia
23    (2007) 153 Cal.App.4th 1499, 1511 (Garcia).) A defendant’s knowledge that the
      gang’s members engage in a pattern of criminal activity is often inferable from
24    the same evidence that shows his or her active participation in the gang. (People
      v. Carr (2010) 190 Cal.App.4th 475, 489 & fn. 14.)
25
      The enhancement provisions of section 186.22(b) apply when an offense is
26    committed “for the benefit of, at the direction of, or in association with any
      criminal street gang, with the specific intent to promote, further, or assist in any
27    criminal conduct by gang members.” (§ 186.22(b).) “Unlike the substantive
      offense, the enhancement does not require proof of participation in a gang. It is
28    further distinguished from the substantive offense by applying only to gang-


                                                10
     Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 11 of 21


 1    related offenses and by requiring the defendant to act with the specific intent to
      promote, further, or assist any criminal conduct by gang members.” (Rodriguez,
 2    supra, 55 Cal.4th at p. 1130, fn. 5.) Although gang membership is not an element
      of the substantive offense or the enhancement, proof that a defendant belonged to
 3    a particular gang goes a long way toward establishing that a crime was committed
      with a gang-related intent. (See Sanchez, supra, 63 Cal.4th at pp. 698–699
 4    [discussing the mens rea element of the enhancement]; Rodriguez, supra, 55
      Cal.4th at p. 1130 [“A person who is not a member of a gang, but who actively
 5    participates in the gang, can be guilty of violating section 186.22(a).”].)

 6    “In cases where a gang enhancement is alleged or a substantive gang crime is
      charged, expert testimony regarding the ‘culture, habits, and psychology of gangs’
 7    is generally permissible because these subjects are ‘ “sufficiently beyond common
      experience that the opinion of an expert would assist the trier of fact.” ’ ” (Garcia,
 8    supra, 153 Cal.App.4th at p. 1512; accord, People v. Vang (2011) 52 Cal.4th
      1038, 1049–1050 & fn. 5.) The issue raised by Montenegro is the extent to which
 9    a gang expert may recite and rely upon testimonial hearsay when presenting his or
      her opinions to a jury. More specifically, Montenegro disputes the admissibility of
10    Shaff’s testimony that was derived from police reports and other testimonial
      hearsay sources.
11
      “Hearsay is an out-of-court statement that is offered for the truth of the matter
12    asserted, and is generally inadmissible.” (People v. McCurdy (2014) 59 Cal.4th
      1063, 1108.) The right of confrontation, as guaranteed by the Sixth Amendment
13    to the federal Constitution and made applicable to the states through the
      Fourteenth Amendment, ensures the opportunity for cross-examination of adverse
14    witnesses. (People v. Fletcher (1996) 13 Cal.4th 451, 455.) In Crawford v.
      Washington (2004) 541 U.S. 36 (Crawford), the United States Supreme Court
15    held that the confrontation clause bars the admission of out-of-court testimonial
      hearsay statements unless the declarant is unavailable and the defendant had a
16    prior opportunity for cross-examination. (Id. at pp. 68–69.)

17    Until the court’s opinion in Sanchez, expert witnesses could testify about out-of-
      court statements upon which they had relied in forming their opinions, even if the
18    statements were otherwise inadmissible under the hearsay rule. Case law held that
      such evidence was not offered for its truth, but only to identify the foundational
19    basis for the expert’s testimony. (E.g., Gardeley, supra, 14 Cal.4th at pp. 618–
      620; People v. Miller (2014) 231 Cal.App.4th 1301, 1310.) Pursuant to this
20    rationale, appellate courts deemed the use of out-of-court statements within an
      expert’s “basis” testimony to be compliant with the requirements of Crawford.
21    (People v. Valadez (2013) 220 Cal.App.4th 16, 30.)

22    In Sanchez, the California Supreme Court held that a trier of fact must necessarily
      consider expert basis testimony for its truth in order to evaluate the expert’s
23    opinion, which in turn implicates the Sixth Amendment right of confrontation.
      (Sanchez, supra, 63 Cal.4th at p. 684.) “When any expert relates to the jury case-
24    specific out-of-court statements, and treats the content of those statements as true
      and accurate to support the expert’s opinion, the statements are hearsay.... If the
25    case is one in which a prosecution expert seeks to relate testimonial hearsay, there
      is a confrontation clause violation unless (1) there is a showing of unavailability
26    and (2) the defendant had a prior opportunity for cross-examination, or forfeited
      that right by wrongdoing.” (Id. at p. 686, fn. omitted.)
27
      “The hearsay rule has traditionally not barred an expert’s testimony regarding his
28    general knowledge in his field of expertise.” (Sanchez, supra, 63 Cal.4th at p.


                                               11
             Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 12 of 21


 1              676.) The admissibility of an expert’s basis testimony now depends on whether it
                includes “case-specific facts,” meaning “those relating to the particular events and
 2              participants alleged to have been involved in the case being tried.” (Ibid.) If it
                does, the next question is whether such facts are presented in the form of
 3              testimonial hearsay. (Id. at pp. 680–681, 685.) “Testimonial statements are those
                made primarily to memorialize facts relating to past criminal activity, which could
 4              be used like trial testimony.” (Id. at p. 689.) Information contained in a police
                report is generally viewed as testimonial hearsay because police reports “relate
 5              hearsay information gathered during an official investigation of a completed
                crime.” (Id. at p. 694.)
 6
                The Sanchez case involved a lone defendant who was arrested for possession of
 7              heroin, methamphetamine, and a loaded firearm. (Sanchez, supra, 63 Cal.4th at p.
                671.) He was convicted by a jury on charges that included active participation in a
 8              criminal street gang under section 186.22(a), and was found to have committed
                his crimes for the benefit of a gang within the meaning of section 186.22(b).
 9              (Sanchez, at pp. 672–673.) The Fourth District reversed his conviction on the
                substantive gang offense in light of Rodriguez, supra, 55 Cal.4th at page 1134,
10              which holds that active participation in a criminal street gang requires the
                commission of an underlying felony with at least one other gang member.
11              (Sanchez, at p. 673, fn. 5.) The California Supreme Court granted review of the
                defendant’s Crawford claim, which had been rejected by the appellate court.
12              (Sanchez, at p. 670.) The high court found prejudice in the admission of hearsay
                testimony by the prosecution’s gang expert that was based on the contents of
13              police reports and other hearsay sources. (Id. at p. 695.) The hearsay, which was
                outside of the expert’s personal knowledge and not corroborated by any
14              admissible evidence, was essentially the only proof of the defendant’s
                membership in a particular gang and contained allegations of his involvement in
15              prior incidents that tended to show he was dealing drugs for the benefit of his
                gang. (Id. at pp. 672–673.) Excluding the hearsay, the only evidence to support
16              the section 186.22(b) enhancement was the defendant’s arrest at a location within
                “gang territory.” (Sanchez, at p. 699, italics added.) The gang findings were
17              reversed on the basis of Crawford error, but the judgment was affirmed as to the
                remaining convictions. (Sanchez, at p. 700.).
18
                Analysis
19
                Based on Sanchez, it is clear the court erred in allowing Shaff to testify regarding
20              case-specific facts, e.g., those tending to show Montenegro and Lopez were
                members of the Varrio Bakers gang, which were contained in numerous police
21              reports, because they related testimonial hearsay. Assuming the court also erred in
                allowing the officer to testify regarding the contents of field identification cards,
22              the gang registration form, and Montenegro’s booking interview, because the
                information derived from these sources was also testimonial hearsay, we will
23              conclude these errors were harmless.6

24              “Confrontation clause violations are subject to federal harmless-error analysis
                under Chapman v. California (1967) 386 U.S. 18, 24. [Citation.] ‘Since
25
     6
         In Elizalde, the Supreme Court held that a defendant’s answers during the booking process to gang affiliation
26 questions are inadmissible if the defendant was not advised of his rights under Miranda v. Arizona (1966) 384 U.S.
     436, 478–479 (Miranda). (Elizalde, supra, 61 Cal.4th at p. 527.) The record is unclear whether Montenegro was
27 advised of his Miranda rights before he answered the booking questions noted above. However, assuming he was
     not advised of his Miranda rights before giving the answers noted above, we find the error harmless because, as
28 discussed infra, Montenegro’s gang affiliation was amply established by independent admissible evidence.


                                                                12
     Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 13 of 21


 1    Chapman, we have repeatedly reaffirmed the principle that an otherwise valid
      conviction should not be set aside if the reviewing court may confidently say, on
 2    the whole record, that the constitutional error was harmless beyond a reasonable
      doubt.’ [Citation.] The harmless error inquiry asks: ‘Is it clear beyond a
 3    reasonable doubt that a rational jury would have found the defendant guilty absent
      the error?’ ” (People v. Geier (2007) 41 Cal.4th 555, 608.)
 4
      In Sanchez, the court stated that “only when a prosecution expert relies upon, and
 5    relates as true, a testimonial statement would the fact asserted as true have to be
      independently proven to satisfy the Sixth Amendment.” (Sanchez, supra, 63
 6    Cal.4th at p. 685.) The court also stated that an expert may rely upon hearsay in
      forming an expert opinion, but cannot “relate as true case-specific facts asserted
 7    in hearsay statements, unless they are independently proven by competent
      evidence or are covered by a hearsay exception.” (Id. at pp. 685–686, italics
 8    added.)

 9    Montenegro raises a confrontation clause claim only against the case-specific
      facts of Montenegro’s and Lopez’s membership in the Varrio Bakers criminal
10    street gang which were crucial in proving both the gang participation offense and
      enhancement. Montenegro’s active membership in the Varrio Bakers gang
11    established the first two elements of the gang offense, i.e., his active participation
      in a criminal street gang and his knowledge that the gang had engaged in a pattern
12    of criminal activity. (Rodriguez, supra, 55 Cal.4th at p. 1130.) Lopez’s active
      membership in the Varrio Bakers gang established the third element of this
13    offense, i.e., “willful promotion, furtherance, or assistance in any felonious
      conduct by members of [the] gang.” (Ibid.) Their membership in the Varrio
14    Bakers gang was also vital in proving the gang enhancement because it bolstered
      the conclusion that Montenegro committed the possession for sale offense for the
15    benefit of and or in association with a criminal street gang with “the specific
      intent to promote, further, or assist any criminal conduct by gang members.” (§
16    186.22, subd. (b); cf. Sanchez, supra, 63 Cal.4th at p. 698.).

17    In Sanchez, the Supreme Court stated that hearsay evidence must be admitted
      through an applicable hearsay exception. “Alternatively, the evidence can be
18    admitted through an appropriate witness and the expert may assume its truth in a
      properly worded hypothetical question in the traditional manner.” (Sanchez,
19    supra, 63 Cal.4th at p. 684.) “Thus, only when a prosecution expert relies upon,
      and relates as true, a testimonial statement would the fact asserted as true have to
20    be independently proven to satisfy the Sixth Amendment.” (Sanchez, at p. 685.)

21    Shaff’s testimony about case-specific facts that was based on non-testifying
      officers’ contact with Montenegro and Lopez and the gang registration form was
22    testimonial hearsay and, thus, inadmissible. The record, however, contains other
      properly admitted evidence that supports Shaff’s opinion that Montenegro and
23    Lopez were active members of the Varrio Bakers gang on February 20, 2014.

24    Officer Martin testified that when he contacted Montenegro on January 23, 2010,
      Montenegro admitted he was a member of the Varrio Bakers gang. Officer
25    Stratton testified that when he contacted Montenegro on February 16, 2010,
      Montenegro admitted he was still a member of the Varrio Bakers gang. Officer
26    Kroeker testified that in April 2010, during a consensual encounter, Montenegro
      admitted to him that the “V” on the hat he was wearing and his tattoos of the
27    letters “V” and “B” stood for Varrio Bakers and that he was a member of the
      gang.
28


                                               13
         Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 14 of 21


 1         Following Montenegro’s April 28, 2010, arrest, Montenegro admitted to Officer
           Shaff that he grew up in the Varrio Bakers gang, that his tattoos of the letters “V”
 2         and “B” stood for Varrio Bakers, and that his gang moniker was “Playboy.”
           Although he claimed he was no longer active in the gang, he admitted he was still
 3         in the “mix” and still “hung out.” Additionally, when questioned whether another
           individual was a Varrio Bakers gang member, Montenegro stated that he was not
 4         and that Montenegro would know whether someone was in the gang. On May 19,
           2010, after being arrested with another gang member and a third man for narcotics
 5         sales and gang charges, Montenegro told Shaff that he was a nonactive member of
           the Varrio Bakers gang, but that he still hung out with gang members. As a result
 6         of an incident in November 2010, Montenegro was convicted of assault with a
           deadly weapon with a gang enhancement.
 7
           Moreover, Garduno, a former Varrio Bakers gang member, testified that he was
 8         familiar with Montenegro, that he knew him to be a member of the gang, and that
           in 2012, Montenegro still had influence in the gang. When he was arrested on
 9         February 20, 2014, Montenegro was with Lopez, another Varrio Bakers gang
           member, and Montenegro admitted he was a Sureño gang member. Further,
10         during his testimony, Montenegro admitted that he had been a Varrios Bakers
           gang member, although he claimed to have dropped out of the gang in 2007.
11
           With respect to Lopez, Officer Shaff testified that during unspecified street
12         contacts he had with Lopez or during which he was present, Lopez admitted being
           a Varrio Bakers gang member. Shaff also testified that when he contacted Lopez
13         on August 6, 2007, Lopez admitted he was an active member of the Varrio Bakers
           gang who was jumped into the gang at age 15. Shaff also saw that Lopez had
14         several gang tattoos. Lopez’s involvement in an incident that occurred on May 1,
           2010, resulted in his conviction for possession of methamphetamine and active
15         participation in a street gang. On February 20, 2014, Lopez accompanied
           Montenegro while Montenegro possessed for sale a large amount of
16         methamphetamine. Thus, the testimonial hearsay was duplicative of ample
           independent evidence in the record that supports Shaff’s opinion that Montenegro
17         and Lopez were both gang members.

18         Montenegro contends the error in admitting the police reports and other
           testimonial evidence that associated Montenegro and Lopez with other gang
19         members was not harmless beyond a reasonable doubt because the “sheer volume
           of police reports and contacts” likely caused jurors to conclude Montenegro and
20         Lopez were gang members. We disagree. As noted above, the testimonial hearsay
           was duplicative of properly admitted evidence that in Montenegro’s case
21         consisted of several officers’s first-hand knowledge of Montenegro’s admissions
           that he was a gang member. Moreover, Montenegro admitted he had been a
22         Varrio Bakers gang member since he was 13 years old and the only dispute as to
           him was whether he was still a gang member in February 2014 when he
23         committed the underlying offenses. Further, the evidence that Lopez was a gang
           member was unrebutted. Thus, we conclude that the admission of testimonial
24         hearsay was harmless beyond a reasonable doubt. (Cf. Sanchez, supra, 63 Cal.4th
           at p. 699 [admission of testimonial hearsay prejudicial in proving gang
25         enhancement where an officer’s recitation of testimonial hearsay was the main
           evidence of the defendant’s intent to benefit a gang].)
26
27 Montenegro, 2017 WL 2778471, at *5–9 (footnote in original).

28 ///


                                                   14
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 15 of 21


 1          A. Confrontation Clause

 2          Applying Chapman v. California, 386 U.S. 18 (1967), the California Court of Appeal

 3 found to be harmless the erroneous admission of Officer Shaff’s testimony regarding case-

 4 specific facts tending to show Petitioner and Jose Lopez were members of the Varrio Bakers

 5 contained in numerous police reports, the gang registration form, and Petitioner’s booking

 6 interview. Petitioner contends that the state court erred in concluding that the erroneous

 7 admission was harmless. (ECF No. 1 at 14). Respondent does not contest that a Confrontation

 8 Clause violation occurred but argues that the state court reasonably rejected Petitioner’s claim

 9 and a fairminded jurist could agree with the state court’s finding that any error in admitting the

10 expert’s testimony was harmless. (ECF No. 14 at 14–20).

11          Confrontation Clause violations are subject to harmless error review. Delaware v. Van

12 Arsdall, 475 U.S. 673, 684 (1986). Under Chapman, “the test for determining whether a

13 constitutional error is harmless . . . is whether it appears ‘beyond a reasonable doubt that the

14 error complained of did not contribute to the verdict obtained.’” Neder v. United States, 527 U.S.

15 1, 15 (1999) (quoting Chapman, 386 U.S. at 24). The Supreme Court has held that when a state

16 court’s “Chapman decision is reviewed under AEDPA, ‘a federal court may not award habeas

17 relief under § 2254 unless the harmlessness determination itself was unreasonable.’” Davis v.

18 Ayala, 576 U.S. 257, 135 S. Ct. 2187, 2199 (2015) (quoting Fry v. Pliler, 551 U.S. 112, 119

19 (2007)). That is, Petitioner must show that the state court’s harmless error determination “was so
20 lacking in justification that there was an error well understood and comprehended in existing law

21 beyond any possibility of fairminded disagreement.” Ayala, 135 S. Ct. at 2199 (internal

22 quotation marks omitted) (quoting Richter, 562 U.S. at 103). See Mitchell v. Esparza, 540 U.S.

23 12, 18 (2003) (per curiam) (“We may not grant [the] habeas petition, however, if the state court

24 simply erred in concluding that the State’s errors were harmless; rather, habeas relief is

25 appropriate only if the [state court] applied harmless-error review in an ‘objectively

26 unreasonable’ manner.”).
27          To the extent Petitioner asserts that the admission of the expert’s testimony regarding

28 case-specific facts based on non-testifying officers’ contact with Petitioner and Lopez was not


                                                     15
           Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 16 of 21


 1 harmless error,7 the Court will look to the “[s]everal factors [that] guide the prejudice inquiry in

 2 the Confrontation Clause context: ‘the importance of the [wrongly admitted] testimony, whether

 3 the testimony was cumulative, the presence or absence of evidence corroborating or

 4 contradicting the testimony, the extent of cross-examination permitted, and the overall strength

 5 of the prosecution’s case.’” Mayes v. Premo, 766 F.3d 949, 965 (9th Cir. 2014) (last alteration in

 6 original) (quoting Ocampo v. Vail, 649 F.3d 1098, 1114 (9th Cir. 2011)). No single factor is

 7 dispositive. Mayes, 766 F.3d at 965.

 8            1. Cumulative and Corroborating Testimony

 9            In the instant case, the state court’s determination that Officer Shaff’s challenged

10 testimony regarding case-specific facts based on non-testifying officers’ contact with Petitioner

11 was cumulative of and corroborated by other properly admitted testimony was not objectively

12 unreasonable.

13            Six of the challenged police reports about which Officer Shaff testified concerned

14 incidents in 2001, 2004, 2005, 2006, and 2007. The state court’s determination that Shaff’s

15 testimony concerning these reports was corroborated by Petitioner’s own testimony at trial is

16 supported by the record. Petitioner testified that he considered himself a Varrio Bakers gang

17 member at age thirteen and was a member until around 2007. (7 RT8 1419, 1459–60, 1494).

18            The remaining reports concerned incidents in 2008, 2009, 2010, and 2014. The record

19 supports the state court’s conclusion that Shaff’s testimony concerning these reports was
20 cumulative of and corroborated by the properly admitted testimony of Officers Kroeker, Stratton,

21 Martin, and Shaff regarding their personal contacts with Petitioner in 2010 and 2014. Sergeant

22 Kroeker testified that on April 6, 2010, Petitioner informed Kroeker that the “V” on Petitioner’s

23 hat and the “V” and “B” tattoos on his shoulders stood for Varrio Bakers and that Petitioner was

24 a member of the Varrio Bakers. (5 RT 825–26). Sergeant Stratton testified that on February 16,

25 2010, Petitioner informed Stratton that Petitioner was still a member of the Varrio Bakers. (5 RT

26   7
       The Court declines to address whether the state court’s conclusion that Officer Shaff’s testimony regarding case-
     specific facts based on non-testifying officers’ contact with Petitioner and Lopez was inadmissible “involved an
27   unreasonable application of . . . clearly established federal law,” 28 U.S.C. § 2254(d), because the state court’s
     harmless error determination was not objectively unreasonable, as set forth in sections IV(A)(1)–(4), infra.
28   8
       “RT” refers to the Reporter’s Transcript on Appeal lodged by Respondent on April 4, 2019. (ECF No. 15).


                                                              16
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 17 of 21


 1 834–35). Officer Martin testified that on January 23, 2010, Petitioner answered in the affirmative

 2 when Martin asked if Petitioner was still an active member of the Varrio Bakers. (6 RT 1007–

 3 08). Further, Officer Hayes testified that on February 20, 2014, when Hayes asked Petitioner if

 4 he is a gang member, Petitioner stated that he is a Sureño. (4 RT 602).

 5          Officer Shaff also properly testified as to his own personal contacts with Petitioner in

 6 2010. (6 RT 1040). On April 28, 2010, Petitioner told Shaff that “he grew up in the Varrio

 7 Bakers criminal street gang, but he was no longer active.” (6 RT 1045). However, Petitioner

 8 admitted to Shaff that “he was still in the mix during that” time, “still hung out,” and that “he

 9 would know whether somebody else was from the Varrio.” (6 RT 1046). On May 19, 2010,

10 Petitioner told Shaff that he was a nonactive member of the Varrio Bakers, but “still hangs out

11 with other gang members.” (6 RT 1047).

12          Additionally, the California Court of Appeal relied on the testimony of former Varrio

13 Bakers gang member Daniel Garduno, which is supported by the record. Garduno testified that

14 he was familiar with Petitioner and that in 2012 Petitioner still had influence within the Varrio

15 Bakers gang. (4 RT 624–25, 632–34).

16          2. Extent of Cross-Examination Permitted

17          Petitioner’s defense attorney had the opportunity to cross-examine Officer Shaff

18 extensively. Defense counsel specifically asked Officer Shaff during cross-examination whether

19 “all of the stuff you talked about with respect to these gentlemen and the other gentlemen, those
20 are all -- you brought those all into bolster your opinion; is that correct, or to be the foundation of

21 your opinion?” (6 RT 1163–64). Shaff answered, “I believe it goes into my training and

22 experience to allow me to provide an opinion on the case.” (6 RT 1164). Defense counsel also

23 raised Officer Shaff’s direct contacts with Petitioner in 2010 in which Petitioner told Shaff that

24 he was getting out of the gang and was no longer active. (6 RT 1065, 1077). Defense counsel

25 also asked specific questions about the booking process and how a former gang member might

26 still want to be housed away from the rival rang. (6 RT 1076). Defense counsel further
27 questioned Shaff about the gang registration form. Shaff agreed that there was nothing on the

28 form saying that Petitioner was currently admitting any kind of gang membership. (6 RT 1079–


                                                      17
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 18 of 21


 1 80, 1081). Shaff also admitted multiple times that he was not present and thus, had no personal

 2 knowledge regarding the gang registration form. (6 RT 1081).

 3          3. Overall Strength of Prosecution’s Case

 4          In the traverse, Petitioner contends that “[a]t most, Petitioner was with a known gang

 5 member at the time of the offense.” (ECF No. 22 at 8). Petitioner further argues that “even if the

 6 evidence is considered sufficient to show gang membership, the properly admitted evidence does

 7 not show the elements of the gang enhancement.” (ECF No. 22 at 9).

 8                  The gang sentencing enhancement under CPC § 186.22(b)(1) may
                    be applied only if the prosecution proves beyond a reasonable
 9                  doubt that (1) the defendant committed a felony “for the benefit of,
                    at the direction of, or in association with any criminal street gang”
10                  and (2) the defendant did so “with the specific intent to promote,
                    further, or assist in any criminal conduct by gang members.” The
11                  first prong is called the “gang related” requirement. The second is
                    called the “specific intent” requirement.
12

13 Maquiz v. Hedgpeth, 907 F.3d 1212, 1218 (9th Cir. 2018). “California courts find the elements

14 of the gang enhancement satisfied when, for example, defendants commit crimes with gang

15 members, wear gang colors during a crime, victimize rival gang members or others potentially

16 threatening gang turf, bring objects with potential gang symbols to the crime, and have tattoos

17 potentially symbolizing the gang.” Id. at 1218–19 (citations omitted).

18          The expert properly testified that “monies made from the sales of the narcotics is going to

19 benefit the gang itself, and the lifestyle of purchasing of regular items along with . . . other items
20 as firearms and vehicles and things of that nature. . . . the money . . . goes into members that are

21 in custody and it goes into the big homies or people with more influence, and the money is

22 passed around within the gang, so it benefits the gangs and the members themselves.” (6 RT

23 1059). “It is well settled that expert testimony about gang culture and habits is the type of

24 evidence a jury may rely on to reach a verdict on a gang-related offense or a finding on a gang

25 allegation. . . . Here, the gang expert’s testimony was necessary to explain to the jury how a

26 gang’s reputation can be enhanced through drug sales and how a gang may use the proceeds
27 from such felonious conduct.” People v. Ferraez, 112 Cal. App. 4th 925, 930–31 (Cal. Ct. App.

28 2003) (internal citation omitted). See People v. Albillar, 51 Cal. 4th 47, 63 (Cal. 2010) (“Expert


                                                      18
           Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 19 of 21


 1 opinion that particular criminal conduct benefited a gang by enhancing its reputation for

 2 viciousness can be sufficient to raise the inference that the conduct was ‘committed for the

 3 benefit of . . . a [ ] criminal street gang’ within the meaning of section 186.22(b)(1).”).

 4            As noted above, the challenged testimony was duplicative of the properly admitted

 5 testimony of several officers’ first-hand knowledge of Petitioner’s admissions that he was a

 6 gang member. Petitioner was with Jose Lopez when Petitioner committed the offense. The

 7 California Court of Appeal found that “the evidence that Lopez was a gang member was

 8 unrebutted,” Montenegro, 2017 WL 2778471, at *9, and Petitioner has failed to establish that the

 9 state court’s conclusion that Lopez was a gang member was an unreasonable determination of

10 fact.9 “[I]f substantial evidence establishes that the defendant intended to and did commit the

11 charged felony with known members of a gang, the jury may fairly infer that the defendant had

12 the specific intent to promote, further, or assist criminal conduct by those gang members.”

13 People v. Albillar, 51 Cal. 4th 47, 68 (Cal. 2010). See Maquiz, 907 F.3d at 1221 n.3 (noting that

14 “Albillar holds that specific intent can be inferred if the crime is committed with fellow gang

15 members”).

16            4. Conclusion

17            The independent evidence of Petitioner’s gang membership in 2014 is far from

18 overwhelming, and if this Court were conducting a de novo review, it may have come to a

19 different conclusion. Nevertheless, the undersigned finds that habeas relief is not warranted. In
20 accordance with AEDPA, it is not for this Court to “conduct[] our own independent inquiry into

21 whether the state court was correct as a de novo matter.” Yarborough v. Alvarado, 541 U.S. 652,

22   9
       In the traverse, Petitioner acknowledges that “[a]t most, Petitioner was with a known gang member at the time of
23   the offense.” (ECF No. 22 at 8). Two provisions of the AEDPA, 28 U.S.C. § 2254(d)(2) and (e)(1), govern the
     review of state court determinations of fact. The Court notes there is some confusion in Ninth Circuit cases as to
     how these provisions interact, and the Supreme Court has not addressed the relationship between § 2254(d)(2) and
24
     (e)(1). See Wood v. Allen, 558 U.S. 290, 300 (2010); Murray v. Schriro, 745 F.3d 984, 998–1001 (9th Cir. 2014)
     (acknowledging the Ninth Circuit’s two lines of cases and noting that any tensions between various Ninth Circuit
25   cases or between Ninth Circuit cases and limited statements by the Supreme Court will have to be resolved by the
     Ninth Circuit en banc or by the Supreme Court). However, the Court “need not address the interaction between
26   § 2254(d)(2) and (e)(1) when the petitioner’s claims fail to satisfy either provision.” Atwood v. Ryan, 870 F.3d
     1033, 1047 (9th Cir. 2017) (citing Murray, 745 F.3d at 1001). See Apelt v. Ryan, 878 F.3d 800, 837 n.23 (9th Cir.
27   2017) (“Indeed, it is difficult to imagine a case in which a court would find that a state court decision was ‘an
     unreasonable determination of the facts,’ but that the petitioner had not rebutted the ‘presumption of correctness by
28   clear and convincing evidence.’”), cert. denied, 139 S. Ct. 2716 (2019).


                                                              19
          Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 20 of 21


 1 665 (2004). It is for this Court to determine whether the California Court of Appeals’

 2 harmlessness determination was objectively unreasonable, i.e., that it “was so lacking in

 3 justification that there was an error well understood and comprehended in existing law beyond

 4 any possibility of fairminded disagreement.” Ayala, 135 S. Ct. at 2199 (internal quotation marks

 5 omitted) (quoting Richter, 562 U.S. at 103).

 6          Here, the facts and law underlying the state court’s analysis were correct. The cumulative

 7 nature of the challenged testimony, the presence of corroborating evidence, the extent of cross-

 8 examination permitted, and the overall strength of the prosecution’s case support the state court’s

 9 conclusion that any Confrontation Clause violation was harmless. Therefore, the state court did

10 not unreasonably conclude that given the strength of the other evidence introduced at trial, the

11 admission of Shaff’s testimony regarding case-specific facts tending to show Petitioner and

12 Lopez were members of the Varrio Bakers contained in numerous police reports, the gang

13 registration form, and Petitioner’s booking interview (of which Officer Shaff did not have

14 personal knowledge) was merely cumulative of other admissible gang-related evidence and was

15 harmless beyond a reasonable doubt. See Esparza, 540 U.S. at 18 (“We may not grant [the]

16 habeas petition, however, if the state court simply erred in concluding that the State’s errors were

17 harmless; rather, habeas relief is appropriate only if the [state court] applied harmless-error

18 review in an ‘objectively unreasonable’ manner.”). Accordingly, Petitioner is not entitled to

19 habeas relief on this ground.
20          B. Expert Opinion Testimony

21          In the traverse, Petitioner argues that “[a]ll the evidence only tended to establish

22 Petitioner’s membership and active role in the gang in 2010, not 2014. Thus, it is only reasonable

23 to conclude that the presentation of expert testimony tying Petitioner to the Varrio Baker gang in

24 2014 had a substantial and injurious effect on the jury’s verdict.” (ECF No. 22 at 8–9).

25          To the extent that Petitioner challenges the expert’s opinion that Petitioner was a Varrio

26 Baker gang member in 2014, the Court finds that Petitioner is not entitled to habeas relief. The
27 Ninth Circuit has held that because “there is no clearly established constitutional right to be free

28 of an expert opinion on an ultimate issue . . . the admission of the opinion testimony of [the gang


                                                     20
         Case 1:18-cv-01647-DAD-EPG Document 24 Filed 06/29/20 Page 21 of 21


 1 expert] cannot be said to be contrary to, or an unreasonable application of, Supreme Court

 2 precedent.” Maquiz v. Hedgpeth, 907 F.3d 1212, 1217 (9th Cir. 2018) (internal quotation marks

 3 omitted) (quoting Briceno v. Scribner, 555 F.3d 1069, 1077–78 (9th Cir. 2009)). Officer Shaff’s

 4 opinion testimony that Petitioner was a Varrio Baker gang member in 2014 did not violate

 5 Petitioner’s right to due process.

 6                                                  V.

 7                                       RECOMMENDATION

 8          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

 9 habeas corpus be DENIED.

10          This Findings and Recommendation is submitted to the assigned United States District

11 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

12 Rules of Practice for the United States District Court, Eastern District of California. Within

13 FOURTEEN (14) days after service of the Findings and Recommendation, any party may file

14 written objections with the court and serve a copy on all parties. Such a document should be

15 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

16 objections shall be served and filed within fourteen (14) days after service of the objections. The

17 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

18 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

19 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.
20 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

21 Cir. 1991)).
   IT IS SO ORDERED.
22

23      Dated:    June 29, 2020                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    21
